COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JESSE VASQUEZ,                                §               No. 08-17-00187-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                409th District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20130D02392)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 1, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 1, 2019.


              IT IS SO ORDERED this 14th day of January, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.